Citation Nr: 0303986	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eardrum injury to include pain, buzzing in the ear and loss 
of hearing claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs in June 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from February 1952 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  


FINDING OF FACT

The veteran is not shown to have incurred injury or 
additional disability characterized as left eardrum injury to 
include pain, buzzing in the ear and loss of hearing a result 
of medical treatment provided by VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
characterized as left eardrum injury to include pain, buzzing 
in the ear and loss of hearing as a result of VA treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2002); 66 Fed. Reg. 45, 630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record reveals that the claim was carefully and 
thoroughly developed by the RO in such a way that the 
requirements of the duty to inform as set forth in the VCAA 
have been met.  Specifically, as to the duty to inform, the 
RO sent the veteran specific information regarding 
development of his claim in light of the passage of the VCAA 
in its August 2002 supplemental statement of the case.  That 
document outlined what the veteran needed to prove his claim, 
what evidence was missing, and what the VA already had in 
relation to the claim.  

The VA also has a newly enhanced duty to assist the veteran 
in light of the VCAA.  The Board notes that the veteran was 
afforded VA examination in March 2002.  An opinion as to 
causation was rendered with regard to 38 U.S.C.A. § 1151.  VA 
and private records have been obtained.  The veteran has 
indicated that there is no need to further contact a private 
medical care provider who sent a written statement as to 
treatment of the veteran.  

All relevant evidence has been obtained.  Because there is no 
substantiating evidence which has not been provided, a 
further advisement under 38 U.S.C.A. § 5103(a) is not 
appropriate.  The Board specifically finds that additional 
development, including VA examination, is not warranted.  
Since the communications and actions by the VA meet the 
standard set forth by the VCAA, the Board finds that no 
further development is needed.  

II.  38 U.S.C.A. § 1151 Claim

The Board notes that the statutory criteria applicable to 
claims for benefits under the provisions of 38 U.S.C.A. § 
1151, underwent a significant revision effective October 1, 
1997, for claims filed on or after that date.  Here, the 
veteran's request for benefits under § 1151 was filed in 
2000; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  The 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
provide, in pertinent part, that:

 (a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and -  (1) the 
disability or death was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was--  (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or  
(B) an event not reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the current law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The first issue is whether additional disability exists.  In 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  For the following reasons, the Board finds no 
additional disability, and thus the claim must fail.  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered. See 38 C.F.R. § 
3.358(c)(3).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

Regarding the claim for compensation under 38 U.S.C.A. § 1151 
for left eardrum injury, to include pain, "buzzing" and 
loss of hearing, the veteran contends that his current 
problems are due to injury that occurred during an 
electronystagmogram (ENG) performed on June 2, 1998, at an 
ear, nose and throat (ENT) clinic of a VA medical facility.  
The veteran urges that the examiner poked the device into his 
left ear and hurt his eardrum.  Prior to the procedure, the 
veteran had been seen at a VA audiology clinic for complaints 
of dizziness.  In April 1998, he was seen with these 
complaints.  In May 1998, he was seen with complaints of 
tinnitus.  An audiogram performed at that time reportedly 
showed bilateral hearing loss due to the dizziness.  The 
veteran was scheduled for the ENG for June 2, 1998.  The 
report of that examination showed complaints of a four year 
history of dizziness.  Also noted was that hearing was worse 
in the left ear.  No complaints or findings of pain were 
reported.  No pain was noted to have been reported during the 
ENG examination.  Notes referring to follow up visits in the 
ENT clinic show that the veteran was seen on June 5, 1998.  
At that time, he complained of buzzing in the left ear.  He 
had no complaints of hearing loss.  A report dated June 18, 
1998, shows that the ENG was normal.  

A report in July 1999 from the ENT clinic reflects that the 
veteran's chart was reviewed and that the ENG and MRI of the 
head had been negative.  The veteran reportedly had no change 
in symptoms over the past six months.  The audiogram at that 
time was considered relatively stable compared to earlier 
audiograms, including those conducted in January 1999 and May 
1998.  

The examiner who conducted the review in March 2002 reviewed 
the above information and concluded that there was no 
worsening in the left ear compared to the pre-ENG audiogram.  
It was noted that a March 2000 audiogram was also stable but 
that the veteran complained of left ear buzzing but improved 
and therefore he had less pain.  

In the March 2002 VA report, the examiner concluded that 
there was no evidence of a change in the veteran's audiogram 
before or after the ENG.  Thus, there was no evidence of 
sustained hearing loss caused by the ENG.  In addition, it 
was noted that the records showed the veteran was complaining 
of tinnitus both before and after the ENG, and that in the 
absence of significant hearing loss attributable to the ENG 
it would be difficult to say tinnitus was related to the 
procedure.  Further, it was noted that there was no evidence 
of trauma to the ear canals or tympanic membrane, as 
reflected in two examinations in the clinic reports following 
the procedure.  The examiner concluded that it was not likely 
that carelessness, negligence, lack of judgment, error or 
lack or proper skill or similar instance of fault on the part 
of VA caused a disability of the left ear.  It was noted that 
in fact there was no concrete objective evidence of any 
disability with the left ear caused by this ENG.  

Thus, treatment records identify no related residuals, the 
Mach 2002 examination report finds no residuals, and there is 
no medical opinion contradicting that of the examiner in 
March 2002.  A letter from a private doctor dated in 
September 2000 reflects that the doctor treated the veteran 
for inner ear problems with Antivert.  

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for left eardrum 
injury to include pain, buzzing in the ear and loss of 
hearing.  The applicable law requires that the veteran incur 
additional disability that is actually the result of VA 
treatment.  A veteran cannot be compensated for additional 
disability that is not causally related to VA hospitalization 
or medical or surgical treatment.  In the present case, the 
veteran does not have a current disability or additional 
disability that has been causally linked by any credible 
medical evidence to the alleged VA medical or surgical 
treatment.  The record does not establish additional 
disability incurred as a result of VA medical treatment.  In 
fact, the examination carried out to determine the existence 
of such a relationship is solidly against the veteran's 
contentions.  The March 2002 examination report contains a 
medical opinion that there is no worsening in the left ear 
compared to the pre-ENG audiogram, thus no disability or 
additional disability that is causally related to the 
treatment in June 1998.  The VA physician rendered an opinion 
that the veteran's current conditions in these areas are due 
to the natural progress of disease rather than VA treatment.  
It was further noted that the veteran had reported  tinnitus 
before and after the ENG procedure, and that the veteran's 
ongoing treatment records contain no concrete objective 
evidence in support of his claim.

The Board accords significant weight to the opinion of the VA 
examiner who examined him in 2002 because the report was by a 
trained medical provider and was rendered based upon a 
thorough review of the record.  The doctor was specifically 
asked to determine whether there was additional disability 
related to the treatment identified in the record.  The VA 
doctor identified no residuals from the veteran's VA ENG 
treatment in June 1998.  It is the Board's responsibility to 
assess the credibility and weight given to the evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's statements regarding 
his belief that the VA ENG treatment caused additional 
disability.  However, as a lay person, the veteran is not 
competent to establish medical causation.  Espiritu v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Therefore, the Board 
has considered all of the evidence of record but finds that 
the veteran incurred no disability of the left eardrum as a 
result of VA medical or surgical treatment.  In reaching its 
conclusions, the Board has considered the doctrine of 
reasonable doubt as set forth in 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002).  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability characterized as left eardrum injury to include 
pain, buzzing in the ear and loss hearing as a result of VA 
treatment is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

